Siefkin,
dissenting: The findings of fact in these proceedings show that Robert Brunton Studios, Inc., the Delaware corporation, did not exist until 1920 and that it acquired the assets and liabilities of the Arizona corporation of the same name, “ and the latter thereupon suspended.”
It seems to me that we lack jurisdiction to pass upon the deficiencies asserted against the Arizona corporation, which must be for the years 1918 and 1919 (and possibly part of the year 1920). Neither the statute nor the rules of the Board permit a joint petition or a petition by other than the taxpayer. Whichever corporation filed the petition in this proceeding may require us to pass upon its tax liability, but we can not go further and pass upon the liability of someone other than the petitioner. The petition in Docket No. 7477 is verified by the president of United Studios, Inc., the same corporation as Robert Brunton Studios, Inc., the Delaware corporation, except for the change of name.
The verification reads:
M. O. Levee, being duly sworn, says that he is the President of the petitioner above named (name changed since 1920 from Robert Brunton Studios, Inc. to United Studios, Inc.) ; that as such officer and because of his connection and activities in the business and affairs of the Robert Brunton Studios, Inc., an Arizona company, and the Robert Brunton Studios, Inc., a Delaware company, he is thoroughly familiar with the situation brought about by the proposed action of the Commissioner of Internal Revenue resulting from audit of the corporation’s books and records for the years 1918, 1919 and 1920; * * *
I think it is obvious that the Delaware corporation is attempting to obtain a redetermination of the deficiency asserted against the *737Arizona corporation. I believe the proceeding in Docket No. 7447 should be dismissed for lack of jurisdiction.
Marquette, Trammell, Arundell, Van Fossan and Murdock agree with this dissent.